Citation Nr: 1759124	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-17 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an aid and attendance allowance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In May 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

A May 2011 disability benefits questionnaire and the Veteran's competent and credible testimony during the May 2017 hearing reasonably show that his spouse has severe disabilities that render her housebound, unable to dress, eat, medicate, or travel independently, and prone to falls such that she is unable to protect herself from the hazards or dangers of her environment.


CONCLUSION OF LAW

The criteria for entitlement to a spousal aid and attendance allowance are met.  38 U.S.C.A. §§ 1115, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2017).


ORDER

The appeal is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


